DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Priority and Patentability
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/305,555, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Namely, the disclosure of the prior-filed application, Application No. 15/305,555 failed to comport with the basic requirements of a patent application, for example, not have figures showing the recited robot, such that the claims of the instant application have the priority of date of filing of the instant application: 11/11/2020.
Further, the rejections of the prior-filed application made clear that recitation of reference to existing function libraries is antithetical to novelty and nonobviousness.

Response to Amendment
	As a preliminary matter, the instant Response to Office Action of 7/7/2022 attempts to introduce new matter in the specification in an attempt to rectify the clear disclosure deficiencies of the instant application. THIS IS IMPERMISSABLE. NEW MATTER MAY NOT BE INTRODUCED. Deletion of the new matter is required in the next Response.
At page 10 of the instant Response, Applicant’s Representative argues that the referenced OpenCV library and attendant homography matrix have been introduced in many publications, and are therefore known. That is an immaterial factoid: the homography matrix is not defined, described or specified in the instant patent application. Nowhere do the arguments address the issues raised in the last Office Action with regard to changes to the library-such as it can be identified, or to the homography matrix- so far as it can be ascertained. 
	Furthermore, it is noted that the identified publication supposedly introducing OpenCV was not submitted in an IDS to substantiate the assertions and attempt to clarify the library or matrix.
	Turning to the arguments regarding novelty and obviousness of the instant Response, Applicant’s Representative continues to argue that the cited references, namely D’Andrea fails to disclose acquiring a position and orientation of the shelf relative to the robot according to the scanned graphic, arguing that D’Andrea teaches using a mark on the floor, not on the shelf. (at page 12)
This is rejected as technically incorrect: as set forth in the preceeding Office Action, D’Andrea teaches using both the marks on the floor, and the marks on the shelf to determine relative location of the robot. Cited paragraph 0083 makes clear that the robot continuously monitors its alignment relative to the holder while in transit, and at any time may correct the misalignment with the holder. It is pointed out to Applicant’s Representative that the cited paragraphs are to be taken in context, and are not cited in isolation. In the context of paragraph 0073, which was cited for this feature, it is clear that the mark 360 on the inventory holder is tracked by the sensor 150 of the robot to determine alignment, which subsumes relative position and orientation of the shelf. 
It is noted that the arguments proffered by Applicant’s Representative do not address the above technical description of the disclosure of D’Andrea. Instead Applicant’s Representative reiterates previous, and previously debunked, argumentation regarding using a graphic to orient the robot relative to the shelf. Nowhere for example, does Applicant’s Representative address the figures of D’Andrea (for example figures 4) explicitly showing camera 150 detecting mark 360 on the inventory holder, in addition, the references are addressed in isolation. 
First, at page 13 of the instant Response, Applicant’s Representative argues that Tenney cannot be applied to D’Andrea because Tenney is a fixed, not mobile system; however, this argumentation fails because Tenney is cited for teaching mapping between coordinate systems in regard to a camera system to allow for registration of images. As previously stated, this is so open and notorious that this may be regarded as inherent in D’Andrea, and mapping between camera coordinate systems includes both mobile and non-mobile systems such that this attempt to contest the application of Tenney to D’Andrea fails. Second, (at page 14) Applicant’s Representative argues that D’Andrea fails to identify the holder in the holder coordinate system. As previously stated, this is so open and notorious that the coordinate system may be regarded as inherent in D’Andrea, but Tenney was cited for the coordinate system such that this argumentation ignores the rejection based on Tenney applied to D’Andrea and merely addresses D’Andrea in isolation. As such this argumentation does not address the rejection and fails. Thirdly, Applicant’s Representative argues that Tenney fails to teach features regarding position and orientation deviation of the shelf; however, the combination of D’Andrea and Tenney was cited for this feature in the rejection such that this argumentation merely addresses Tenney in isolation, and does not address the application of D’Andrea and thus the rejection as a whole.
Finally, as a note on the argumentation in the instant Response, at page 12, ‘graphics with characteristic information’ is mentioned-it is pointed out that the term ‘characteristic information’ is not recited in the claim, such that arguments attempting claim differentiation based on such an unrecited term generally fail. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: homography matrix H. This term is undefined, and how it is located is wholly unclear to one of skill in the art.
Further, at page 13, opencv.org is referenced, and the homography matrix is subsequently specified therein; however, this also is unclear as it is unclear if opencv.org and the referenced homography matrix change over time. That is, description by reference to a web address is necessarily not clear, concise and exact.
Thus homography matrix H is undefined.
PROHIBITED NEW MATTER: The amendment filed 7/7/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The homography matrix can also be available on Chapter 3 of the following publication: Daniel Lelis Baggio, Shervin Emami, David Millen Escrivd, Khvedchenia levgen, Naureen Mahmood, Jason Saragih, and Roy Shilkrot, "Mastering OpenCV with Practical Computer Vision Projects", Published by Packt Publishing Ltd., 2012.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “homography matrix H” in claims 3,4,16 and 17 is a relative term which renders the claim indefinite. The term “homography matrix H” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Unspecified homography matrix H is indicated as part of an also indeterminate library OpenCV which also has not been specified, such that neither is definite to any reviewing the specification, including to one of skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US 2013/0204429) in view of Tenney (US 2013/0010081).

Regarding claim 1, D’Andrea discloses a position and orientation deviation detection method for a shelf (Abstract inventory holder is shelf, and regards rectification of position) based on a graphic with feature information, (paragraph 0047 inventory h older/shelf has holder ID such as bar-code) wherein an up-looking camera is installed on a robot, (paragraph 0040 and 0048, shown figures 2 sensors 150 are upward sensors which may include a camera) when the robot is located under the shelf, (paragraph 0048 robot moves under shelf-see figures 4) an optical axis of the up-looking camera faces the shelf and is perpendicular to a side of the shelf facing the robot, (paragraph 0048 robot moves under shelf-see figures 4, optical axis of camera faces shelf as recited) and a graphic with feature information is provided on the side of the shelf facing the robot; (paragraph 0048 bar-code is the same) and the method comprises the following steps of: the robot moving to a position under the shelf; (paragraph 0048, shown figures 4, robot moves under shelf and obtain relative position by noting shelf graphic) the robot jacking up the shelf, (paragraph 0070 robot lifts inventory holder/shelf upon docking) and then the up-looking camera scanning the graphic; (paragraph 0083 graphic continuously scanned during transit-also see paragraphs 0073 and 0077) acquiring a position and orientation of the shelf relative to the robot according to the scanned graphic; (paragraphs 0080 and 0083 graphic used to detect misalignment or alignment of shelf relative to robot) acquiring a position of the robot within a work space, (paragraphs 0059 and 0063 robot detects at least makers to determine its location in warehouse) and acquiring a position of the shelf within the work space according to the position of the robot and the position and orientation of the shelf relative to the robot; (paragraphs 0063 and 0067 shift or misalignment detected relative to robot-see also paragraph 0083, since this is relative to fiducial markers, is tracked within work space) and adjusting a position and orientation of the robot according to a deviation between the position of the shelf within the work space and a preset position of the shelf, and then the robot unloading the shelf, such that the shelf is located at the preset position; (paragraph 0059 and 0080 position and orientation of robot with docked shelf adjusted to correctly undock shelf at desired warehouse location) ... a feature point of the graphic in a shelf coordinate system; (paragraphs 0040/0047 mark on inventory holder marks relative position of mark to inventory holder, paragraph 0048 includes feature points for detection) and in regard to the recited said acquiring a position and orientation of the shelf relative to the robot according to the scanned graphic, discloses obtaining pixel coordinates of the feature point of the graphic. (paragraph 0047 camera image will be a pixel image and relative pixel location of bar code feature determined relative to robot)
While it is necessary in D’Andrea that camera 150 is calibrated to mobile drive unit 20, and that the image taken by camera 150 is in reference to mobile drive unit 20, perhaps because it is so manifestly necessary, D’Andrea fails to explicitly disclose calibrating a mapping relationship between a pixel coordinate system of the camera and a robot coordinate system. D’Andrea further fails to disclose measuring coordinates of [the graphic], and obtaining, through calculation based on the mapping relationship between the pixel coordinate system and the robot coordinate system, coordinates to which the pixel coordinates of the feature point of the graphic are mapped in the robot coordinate system; and calculating a position and orientation deviation of the shelf relative to the robot according to coordinates of a plurality of feature points of the graphic in the shelf coordinate system and coordinates of those in the robot coordinate system.
However, Tenney in the same art area of robot with camera systems teaches calibrating a mapping relationship between a pixel coordinate system of the camera and a robot coordinate system. (Abstract and paragraph 0009, determine a transformation a between a robot coordinate system and a camera coordinate system) Tenny further teaches acquiring and translating and transitioning between coordinates, thus teaching measuring coordinates of [the graphic], (paragraph 0009) and teaches obtaining, through calculation based on the mapping relationship between the pixel coordinate system and the robot coordinate system, coordinates to which the pixel coordinates of the feature point of the graphic are mapped in the robot coordinate system. (paragraph 0009 mapping between camera and robot coordinate systems provides for pixel coordinates of the camera images to be translated into the robot coordinate system) And the translation between coordinate systems per Tenney when applied to D’Andrea teaches calculating a position and orientation deviation of the shelf relative to the robot according to coordinates of a plurality of feature points of the graphic in the shelf coordinate system and coordinates of those in the robot coordinate system.
(D’Andrea paragraphs 0040/0047 teaches the shelf markers are in the shelf coordinate space and paragraph 0059 teaches that a shelf misalignment based on the marker in the shelf coordinate system is determined relative to robot which will be in robot coordinate system; further Tenney at paragraph 0009 teaches translating between coordinate systems, thus when applied to D’Andrea teaching the recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calibrate and coordinate the camera with the robot it is mounted on because Tenney teaches it is desirable to calibrate an image-guided robotic system with the system cameras for accurate positioning of the robotic system and it is desirable to calibrate an image-guided robotic system among coordinate systems for accurate positioning of the robotic system. (paragraph 0002)
Regarding claim 8, D’Andrea discloses wherein the graphic with feature information comprises at least one two-dimensional code. (paragraph 0048 two-dimensional bar code)
With regard to claim 9, D’Andrea fails to disclose wherein the graphic with feature information comprises nine two-dimensional codes. However, increasing the number of bar codes of the graphic is a mere duplication of parts which the Courts have determined to be obvious; thus the recited is obvious in view of the disclosed two-dimensional bar- codes of D’Andrea. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04
Regarding independent claim 10, claim 10 is a device system claim reciting features similar to the features recited in claim 1 and is therefore rendered obvious by D’Andrea in view of Tenney for reasons similar to those set forth above regarding claim 1. D’Andrea further discloses the features of: the robot being configured to be capable of moving autonomously within the work space, (paragraph 0024 robot moves autonomously in work space) a graphic with feature information, (paragraph 0048 two-dimensional bar code is graphic with feature information) and acquiring pixel coordinates of a feature point of the graphic. (paragraph 0047 camera image will be a pixel image and relative pixel location of bar code feature determined relative to robot)
Regarding claim 11, D’Andrea discloses wherein the graphic with feature information comprises a plurality of feature points. (paragraph 0048 two-dimensional bar codes have multiple feature points)
Regarding claim 12, D’Andrea discloses wherein the graphic with feature information is a two-dimensional code. (paragraph 0048 two-dimensional bar code)
With regard to claim 13, D’Andrea fails to disclose wherein the number of graphics with feature information is at least 2. However, increasing the number of bar codes indicating the graphic(s) is a mere duplication of parts which the Courts have determined to be obvious; thus the recited is obvious in view of the disclosed two-dimensional bar- codes of D’Andrea. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04
With regard to claim 14, D’Andrea fails to disclose wherein the number of graphics with feature information is 9. However, increasing the number of bar codes indicating the graphic(s) is a mere duplication of parts which the Courts have determined to be obvious; thus the recited is obvious in view of the disclosed two-dimensional bar- codes of D’Andrea. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04

Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea in view of Tenney, in yet further view of NPL OpenCV v2.3 documentation, OpenCV Tutorials, hereinafter OpenCV Tutorials.

Regarding claims 3, 4, 16 and 17, D’Andrea fails to disclose the recited homography matrix H features.
However, OpenCV Tutorials teaches using OpenCV to obtain a homography matrix H for imaging. Thus it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to obtain and use a homography matrix H for imaging using OpenCV, as taught by the OpenCV Tutorials.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea in view of Tenney, in yet further view of Elazary (US 2017/0225891).

Regarding claims 7 and 20, D’Andrea fails to disclose the recited, namely the recited affine transformation.
However, Elazary teaches wherein the position and orientation deviation of the shelf relative to the robot is obtained through calculation based on the following formula: [affine transformation]. (paragraph 0053 affine transformation) 
It would be obvious to one of ordinary skill in the art before the filing date of the instant application to use an affine transformation as taught by Elazary in the mobile robot of D’Andrea to calculate position deviations because affine transformations are what are used to calculate position deviations by those of skill in the art before the effective filing date of the instant application as taught by Elazary and is a necessary design choice. (Elazary, Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kimura (US 2016/0236869) makes clear inventory robots were widely used at time of filing the instant application.
Liu (US 2018/0065258) makes clear inventory robots were widely used at time of filing the instant application.                                                                                                             	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485          

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
July 29, 2022